Citation Nr: 1439771	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel





INTRODUCTION

The Veteran had active military service from March 1963 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2014, the Veteran withdrew her request for a video hearing.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied service connection for a psychiatric disorder, to include depression, anxiety, posttraumatic stress disorder (PTSD), and alcohol abuse.  The Veteran was notified of that decision and of her right to appeal but did not file a timely appeal. 

2.  The evidence added to the record since the last final decision in December 1994 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection, and creates a reasonable possibility of an allowance of the claim.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100, 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that while she was in service, she was sexually assaulted.  The Veteran's claim was initially denied in December 1994, when the RO found that the Veteran's diagnosed major depressive disorder and alcohol abuse was not related to service.  The RO made that determination based upon review of the service treatment records, a July 1994 VA examination, and VA and private treatment records.  The Veteran did not appeal the 1994 denial, and therefore that decision is final. 

In June 2004, the Veteran filed a claim for depression and PTSD.  The RO declined to reopen that claim in a January 2006 rating decision.  The Veteran was sent notice of that denial on January 17, 2006.  On January 10, 2007, the Veteran filed a request to reopen the previously denied claim.  The RO treated that request as a new claim.  However, because it was received within one year following the date of notice of the denial, the Board views that document as a notice of disagreement rather than a new claim.  38 C.F.R. § 20.1100, 20.1103.  Therefore, the rating decision on appeal is the January 2006 rating decision.

Although in the January 2006 rating decision on appeal, the RO declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder (depression and PTSD), the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

After a review of all the evidence, the Board finds that the evidence received since the last final decision is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim. 

Newly received evidence includes a June 2003 private psychological evaluation.  At the time of the examination, the Veteran reported that she had been raped twice in her past, once prior to her service and once during service.  She stated that she had reported both rapes, but had received no treatment or support.  After conducting complete mental status examination, the psychologist diagnosed the Veteran with dementia, not otherwise specified, depressed mood, and PTSD, amongst other diagnoses.  The Board finds that this new evidence was not previously considered by agency decision makers.  In that regard, the evidence before the RO in 1994 did not include these specific contentions of sexual assault.  The evidence is also material in that it includes report of the contended sexual assault when seeking psychological treatment and current diagnoses of PTSD and depression.  It is therefore not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for service connection for an acquired psychiatric disorder is reopened.  To that extent only, the appeal is allowed.
ORDER

As new and material evidence sufficient to reopen a claim for service connection for an acquired psychiatric disorder has been received, the Veteran's previously-denied claim is reopened.


REMAND

The Veteran contends that her current psychiatric disorder was caused or aggravated by her service.  

The Veteran contends that she suffers from a psychiatric disorder related to a sexual assault in service.  

A review of the service treatment and personnel records is negative for an indication of sexual assault or treatment for a psychiatric disorder.  However, they do show that the Veteran served in France, where she contends the assault occurred.

A July 1994 VA examination reflects the Veteran's report that while she was in the service, she had sought treatment for depression at Fort Meade, Maryland.  She also reported that she had been involved with a man while stationed in France, and had shared a hotel room with him.  He had made some physical advances to her, but no true sexual assault had occurred.  On a different night, when coming out of a club, he "slapped her around" and she was rescued by a friend.  The Veteran stated that she called the military police to extricate herself.  She had sustained some bruises.  She reported being depressed virtually all of her life.  She reported that when she was 17, her brother was killed in a car wreck.  She was also raped prior to entering service.  She began abusing alcohol at the age of 19.  She had been treated for psychiatric symptoms since 1967.  She reported that she was fired from her job in 1993.  The examiner stated that the counseling she reports to have obtained at Fort Meade, Maryland, in 1963, if verified, was likely for the same depression she was experiencing currently.  The examiner could not diagnose PTSD as being related to the in-service events described, and concluded that her symptoms were related to major depressive disorder.

An April 2003 private psychological report reflects the Veteran's report that she had been raped at the age of 18 and at the age of 24, while in service.  She stated that she reported both rapes but had not received help.  She reported abusing alcohol since the 1990s.  She reported having been mistreated and harassed by her former employer, which the examiner found might have created PTSD, or triggered old trauma from the previous rapes.  She appeared as a very fragile, depressed, insecure, and disturbed person.  Mental status examination showed poor memory, fair insight, and cognitive impairments.  She was diagnosed with dementia, PTSD, alcohol dependence, and personality disorders.

The Board finds that additional development of evidence is required.  First, a request for any counseling records possibly kept at Fort Meade, Maryland, from August 1963 to May 1964 should be made, as, currently, the Veteran's service treatment records do not demonstrate that she sought counseling.

Next, a request for any records related to the Veteran's report of a sexual assault to the military police in France from November 1964 to March 1966, should be made, in order to attempt to verify the alleged assault.

Finally, as new contentions have been made since the previous VA examination conducted in 1994 (namely that she was raped in service), a VA examination and opinion should be obtained to determine whether the Veteran's current psychiatric disorder was caused or aggravated by service, to include the alleged sexual assault.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, to include, but not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, family members, roommates, fellow service members or clergy.

2.  Attempt to obtain the Veteran's counseling records from Fort Meade, Maryland, from August 1963 to May 1964.  Efforts should include contacting the National Personnel Records Center (NPRC) and requesting any separately stored mental health clinic records.  If the records are unavailable, the Veteran should be informed, and such should be noted in the record.

3.  Attempt to obtain records showing that the Veteran reported her claimed assault to military police while stationed in France from November 1964 to March 1966.  Efforts to obtain these files should include a request to the JSRRC and any other appropriate records repository for research into corroboration of the Veteran's claimed in-service stressor.  If the records are unavailable, the Veteran should be informed, and such should be noted in the record.

4.  After completion of the foregoing, schedule a VA examination to determine the etiology of the Veteran's acquired psychiatric disorder.  The examiner should review this Remand, as well as the claims file and offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran has PTSD or any other psychiatric disorder based on an in-service personal assault stressor.  A thorough rationale should accompany any opinion reached.  In formulating the opinion, the VA examining psychiatrist is asked to address whether the Veteran exhibited behavior changes which may be indicative that a personal assault actually occurred.  The examiner should review the Veteran's personnel history in the claims file to assist in offering this opinion.  The requested opinion should take into consideration all relevant evidence following the incident, as well as the Veteran's own assertions.

5.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


